IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 64 EAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DARRYL D. BROWN,                            :
                                            :
                   Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal is

DENIED. The Application to Seal is GRANTED.